                                                                  Case 8:18-bk-13311-CB            Doc 417 Filed 08/28/19 Entered 08/28/19 13:19:14      Desc
                                                                                                    Main Document    Page 1 of 12


                                                                  1   William N. Lobel (CA Bar No. 93202)
                                                                      PACHULSKI STANG ZIEHL & JONES LLP
                                                                  2   650 Town Center Drive, Suite 1500
                                                                      Costa Mesa, CA 92626
                                                                  3   Telephone: (714) 384-4740
                                                                      Facsimile: (714) 384-4741
                                                                  4   E-mail:    wlobel@pszjlaw.com

                                                                  5   Attorneys for Ruby’s Diner, Inc., et al.,
                                                                      Debtors and Debtors-in-Possession
                                                                  6

                                                                  7

                                                                  8                                UNITED STATES BANKRUPTCY COURT

                                                                  9                  CENTRAL DISTRICT OF CALIFORNIA - SANTA ANA DIVISION

                                                                 10 In re:                                                Case No. 8:18-bk-13311-CB
                                                                 11 RUBY’S DINER, INC., a California corporation,         Chapter 11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    et al.,
                                                                 12                                                       (Jointly Administered With Case Nos.
                                                                            Debtors and Debtors-in-Possession.            8:18-bk-13197-CB; 8:18-bk-13198-CB; 8:18-
                                        COSTA MESA, CALIFORNIA




                                                                 13                                                       bk-13199-CB; 8:18-bk-13200-CB; 8:18-bk-
                                          ATTORNEYS AT LAW




                                                                    Affects:                                              13201-CB; 8:18-bk-13202-CB)
                                                                 14
                                                                         All Debtors
                                                                 15                                                       UPDATED CHAPTER 11 STATUS
                                                                         RUBY’S DINER, INC., ONLY                         REPORT DATED AUGUST 28, 2019;
                                                                 16                                                       DECLARATION OF DOUGLAS S.
                                                                 17     RUBY’S SOCAL DINERS, LLC, ONLY                    CAVANAUGH IN SUPPORT THEREOF

                                                                 18     RUBY’S QUALITY DINERS, LLC, ONLY    DATE:                      September 11, 2019
                                                                                                            TIME:                      10:00 a.m.
                                                                 19     RUBY’S HUNTINGTON BEACH, LTD., ONLY CTRM:                      5D
                                                                                                            PLACE:                     411 West Fourth Street
                                                                 20                                                                    Santa Ana, CA 92701
                                                                        RUBY’S LAGUNA HILLS, LTD. ONLY
                                                                 21
                                                                        RUBY’S OCEANSIDE, LTD., ONLY
                                                                 22
                                                                        RUBY’S PALM SPRINGS, LTD., ONLY
                                                                 23

                                                                 24

                                                                 25

                                                                 26

                                                                 27

                                                                 28

                                                                      DOCS_LA#324096.3 76135/001                     1
                                                                                                                                UPDATED CHAPTER 11 STATUS REPORT
                                                                  Case 8:18-bk-13311-CB                Doc 417 Filed 08/28/19 Entered 08/28/19 13:19:14                          Desc
                                                                                                        Main Document    Page 2 of 12


                                                                  1       TO THE HONORABLE CATHERINE E. BAUER, UNITED STATES BANKRUPTCY
                                                                          JUDGE, THE OFFICE OF THE UNITED STATES TRUSTEE, THE OFFICIAL
                                                                  2       COMMITTEE OF UNSECURED CREDITORS, AND OTHER PARTIES IN INTEREST:

                                                                  3              On August 29, 2018, Ruby’s SoCal Diners, LLC, a Delaware limited liability company

                                                                  4   (“SoCal Diners”); Ruby’s Quality Diners, LLC, a Delaware limited liability company (“Quality”);

                                                                  5   Ruby’s Huntington Beach, Ltd., a California limited partnership (“Ruby’s Huntington Beach”);

                                                                  6   Ruby’s Laguna Hills, Ltd., a California limited partnership (“Ruby’s Laguna Hills”); Ruby’s

                                                                  7   Oceanside, Ltd., a California limited partnership (“Ruby’s Oceanside”); and Ruby’s Palm Springs,

                                                                  8   Ltd., a California limited partnership (“Ruby’s Palm Springs”) (collectively, the “SoCal Debtors”)

                                                                  9   filed voluntary petitions for relief under chapter 11 of the Bankruptcy Code. On September 5, 2018,

                                                                 10   Ruby’s Diner, Inc., a California corporation (“RDI”) filed a related chapter 11 case. RDI and the

                                                                 11   SoCal Debtors are referred to herein as the “Debtors.” On September 5, 2018, the Court entered an
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   order jointly administering the Debtors’ cases, with RDI designated as the lead debtor.
                                        COSTA MESA, CALIFORNIA




                                                                 13              No party has requested the appointment of a trustee or examiner in the Debtors’ cases. On
                                          ATTORNEYS AT LAW




                                                                 14   September 19, 2018, the Office of the United States Trustee (the “UST”) appointed an Official

                                                                 15   Committee of Unsecured Creditors in the RDI case (the “Committee”).

                                                                 16              On September 5, 2018, Ruby’s Franchise Systems, Inc., a California corporation (“RFS”), an

                                                                 17   entity affiliated with the Debtors through common ownership and control, commenced a separate

                                                                 18   chapter 11 proceeding.

                                                                 19   A.         PRIOR STATUS REPORTS

                                                                 20              This Status Report is an update of the Debtors’ Status Reports filed with the Court on

                                                                 21   September 19, 2018 [Docket No. 65], October 15, 2018 [Docket No. 114], December 7, 2018

                                                                 22   [Docket No. 151], February 12, 2019 [Docket No. 244], April 11, 2019 [Docket No. 334], May 28,

                                                                 23   2019 [Docket No. 369] and July 10, 2019 [Docket No. 394] (collectively, the “Prior Status

                                                                 24   Reports”), covering matters subsequent to the filing of the Prior Status Reports, which Prior Status

                                                                 25   Reports are incorporated herein by this reference.1 In support of this Status Report, attached hereto

                                                                 26   is the Declaration of Douglas S. Cavanaugh (the “Cavanaugh Declaration”).

                                                                 27

                                                                 28
                                                                      1
                                                                          Capitalized terms not defined herein have the meanings ascribed to them in the Prior Status Reports.

                                                                      DOCS_LA#324096.3 76135/001                                  2
                                                                                                                                                  UPDATED CHAPTER 11 STATUS REPORT
                                                                  Case 8:18-bk-13311-CB             Doc 417 Filed 08/28/19 Entered 08/28/19 13:19:14                           Desc
                                                                                                     Main Document    Page 3 of 12


                                                                  1       B.   REQUIREMENTS OF THE CHAPTER 11 DEBTORS-IN-POSSESSION

                                                                  2            The Debtors are in compliance with their duties under sections 521, 1106 and 1107 of the

                                                                  3   Bankruptcy Code, and the requirements of Rule 2015(2)(a) and (b) of the Local Bankruptcy Rules

                                                                  4   (the “Local Rules”). The Debtors are also in compliance with the UST requirements.2

                                                                  5            On August 2, 2019 and August 6, 2019, the Debtors filed their monthly operating reports for

                                                                  6   the accounting period ending July 14, 2019.

                                                                  7            The UST quarterly fees for the quarter ending September 30, 2019 will be paid on or before

                                                                  8   October 31, 2019.3

                                                                  9   C.       EMPLOYMENT OF PROFESSIONALS

                                                                 10            GlassRatner Advisory Group (“GRA”): On July 30, 2019, the Court entered its order

                                                                 11   approving the employment (as modified) of GRA [Docket No. 399].
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   D.       CONTINUED USE OF CASH COLLATERAL
                                        COSTA MESA, CALIFORNIA




                                                                 13            Since the Petition Dates, the Debtors have continued to operate their businesses in the
                                          ATTORNEYS AT LAW




                                                                 14   ordinary course without material change from their pre-petition operations. The Debtors’ major

                                                                 15   assets and liabilities remain substantially the same as described in the Prior Status Reports.

                                                                 16            On August 9, 2019, Opus Bank, Pillsbury Winthrop Shaw Pittman LLP, US Foods and the

                                                                 17   Debtors into a fifth stipulation for use of cash collateral (the “Fifth Cash Collateral Stipulation”)

                                                                 18   [Docket No. 407], and on August 19, 2019, the Court entered its order granting the Fifth Cash

                                                                 19   Collateral Stipulation [Docket No. 413].

                                                                 20   E.       MOTION TO EXTEND EXCLUSIVITY PERIODS

                                                                 21            Pursuant to an order entered by the Court on March 11, 2019 [Docket No. 280], the Debtors’

                                                                 22   exclusivity periods were extended to April 25, 2019 and June 24, 2019, respectively. The Debtors

                                                                 23   filed their Plan within the exclusivity period. On June 19, 2019, the Debtors filed a motion to further

                                                                 24   extend the Debtors solicitation deadline (the “Solicitation Motion”) to and including October 7, 2019

                                                                 25

                                                                 26   2
                                                                        The Debtors are in the process of preparing their operating reports for the accounting period ending August 11, 2019,
                                                                      and anticipate filing them no later than September 6, 2019.
                                                                 27   3
                                                                        Ruby’s Laguna Hills and the UST are engaged in discussions regarding Ruby’s Laguna Hills’ calculations for its UST
                                                                      quarterly fees for the quarter ending June 30, 2019. Ruby’s Laguna Hills anticipates resolving this issue without need
                                                                 28   for payment of additional UST quarterly fees. However, if the UST determines that Ruby’s Laguna Hills owes
                                                                      additional UST quarterly fees, Ruby’s Laguna Hills will remit payment without delay.

                                                                      DOCS_LA#324096.3 76135/001                               3
                                                                                                                                               UPDATED CHAPTER 11 STATUS REPORT
                                                                  Case 8:18-bk-13311-CB            Doc 417 Filed 08/28/19 Entered 08/28/19 13:19:14               Desc
                                                                                                    Main Document    Page 4 of 12


                                                                  1   [Docket No. 390]. A hearing on the Solicitation Motion was held on July 24, 2019 pursuant to

                                                                  2   which the Court granted the Solicitation Motion, and on August 1, 2019, the Court entered its order

                                                                  3   extending the solicitation deadline to October 7, 2019 [Docket No. 401].

                                                                  4   F.        DEADLINE FOR FILING OF CLAIMS AND OBJECTIONS TO CLAIMS

                                                                  5             Pursuant to an order entered by the Court on April 9, 2019 [Docket No. 333], June 3, 2019

                                                                  6   was set as the general bar date by which parties who asserted a pre-petition claim against the Debtors

                                                                  7   were required to file a Proof of Claim. The Debtors are in the process of reviewing and analyzing

                                                                  8   the claims asserted against their estates.

                                                                  9   G.        LITIGATION

                                                                 10             The Debtors are currently involved in pending litigation in multiple courts in Southern

                                                                 11   California. The Debtors have filed notices of stay in those cases, and will continue to monitor their
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   status.
                                        COSTA MESA, CALIFORNIA




                                                                 13   H.        AVOIDANCE ACTIONS
                                          ATTORNEYS AT LAW




                                                                 14             The Debtors are in the process of reviewing potential avoidance actions and do not seek a

                                                                 15   deadline to file such actions at this time.

                                                                 16   I.        UNEXPIRED LEASES AND EXECUTORY CONTRACTS

                                                                 17             Pursuant to an order entered by the Court on March 11, 2019 [Docket No. 282], Ruby’s

                                                                 18   Huntington Beach assumed the lease for the Ruby’s Diner located in Huntington Beach.

                                                                 19             Pursuant to an order entered by the Court on March 11, 2019 [Docket No. 281], Ruby’s

                                                                 20   Oceanside and Ruby’s Palm Springs assumed the leases for the Ruby’s Diners located in Oceanside

                                                                 21   and Palm Springs.

                                                                 22             Pursuant to an order entered by the Court on March 21, 2019 [Docket No. 315], Ruby’s

                                                                 23   Laguna Hills assumed and assigned the lease for the Ruby’s Diner located in Laguna Hills and

                                                                 24   entered into an asset purchase agreement with the assignee for the sale of the furniture, fixtures and

                                                                 25   equipment.

                                                                 26             The Debtors intend to assume and/or reject other leases and contracts in the context of the

                                                                 27   Plan.

                                                                 28

                                                                      DOCS_LA#324096.3 76135/001                         4
                                                                                                                                       UPDATED CHAPTER 11 STATUS REPORT
                                                                  Case 8:18-bk-13311-CB                Doc 417 Filed 08/28/19 Entered 08/28/19 13:19:14                Desc
                                                                                                        Main Document    Page 5 of 12


                                                                  1   J.         STATUS OF SETTLEMENT NEGOTIATIONS, AMENDED PLAN AND

                                                                  2              DISCLOSURE STATEMENT

                                                                  3              On April 24, 2019 the Debtors, together with RFS, filed their Joint Chapter 11 Plan of

                                                                  4   Reorganization (the “Plan”) [Docket No. 344] and their Disclosure Statement Describing Joint

                                                                  5   Chapter 11 Plan of Reorganization (the “Disclosure Statement”) [Docket No. 345]. Objections to

                                                                  6   the Disclosure Statement were filed by the UST [Docket No. 361], Pillsbury Winthrop Shaw Pittman

                                                                  7   LLP (“Pillsbury”) [Docket No. 364] and Opus Bank, Inc. (“Opus Bank”) [Docket No. 367].

                                                                  8              Following a series of mediations4 and settlement negotiations, the Debtors reached

                                                                  9   agreements with Opus Bank, US. Foods and the Committee regarding, among other things, the

                                                                 10   treatment of their claims under the Plan.

                                                                 11              A hearing on the Debtors’ Motion for (A) Approval of Amended Disclosure Statement;
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   (II) Scheduling of Confirmation Hearing; (III) Approving Form and Manner of Notice of
                                        COSTA MESA, CALIFORNIA




                                                                 13   Confirmation Hearing; (IV) Establishing Procedures for Solicitation and Tabulation of Votes to
                                          ATTORNEYS AT LAW




                                                                 14   Accept or Reject Plan; and Procedures for Filing Objection to Confirmation of the Plan is currently

                                                                 15   scheduled for September 11, 2019. The Debtors do not believe that this hearing can go forward as

                                                                 16   negotiations between the Parties and the terms of an amended Plan and Disclosure Statement

                                                                 17   incorporating the Parties’ agreements are still in the process of being finalized. The Debtors are

                                                                 18   hopeful that agreements over the terms of the amended Plan will be reached forthwith, allowing the

                                                                 19   filing of an amended Plan and Disclosure Statement in the near term, and that the confirmation

                                                                 20   process will be able to move forward expeditiously. At the hearing on September 11, 2019, the

                                                                 21   Debtors will request a continuance of the hearing on approval of the amended Disclosure Statement.

                                                                 22   If the amended Plan and Disclosure Statement are filed on or before September 4, 2019, the Debtors

                                                                 23   will request that the Court schedule the hearing on approval of the amended Disclosure Statement

                                                                 24   for September 25, 2019, or as soon thereafter as is convenient to the Court.

                                                                 25

                                                                 26

                                                                 27

                                                                 28
                                                                      4
                                                                          The UST and Pillsbury did not participate in the second or third mediations.

                                                                      DOCS_LA#324096.3 76135/001                                  5
                                                                                                                                                  UPDATED CHAPTER 11 STATUS REPORT
                                                                  Case 8:18-bk-13311-CB            Doc 417 Filed 08/28/19 Entered 08/28/19 13:19:14          Desc
                                                                                                    Main Document    Page 6 of 12


                                                                  1   Dated: August 28, 2019                      PACHULSKI STANG ZIEHL & JONES LLP

                                                                  2

                                                                  3                                               By:    /s/ William N. Lobel
                                                                                                                         William N. Lobel
                                                                  4                                                      Attorneys for Ruby’s Diner, Inc., et al.,
                                                                                                                         Debtors and Debtors-in-Possession
                                                                  5

                                                                  6

                                                                  7

                                                                  8

                                                                  9

                                                                 10

                                                                 11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12
                                        COSTA MESA, CALIFORNIA




                                                                 13
                                          ATTORNEYS AT LAW




                                                                 14

                                                                 15

                                                                 16

                                                                 17

                                                                 18

                                                                 19

                                                                 20

                                                                 21

                                                                 22

                                                                 23

                                                                 24

                                                                 25

                                                                 26

                                                                 27

                                                                 28

                                                                      DOCS_LA#324096.3 76135/001                     6
                                                                                                                                  UPDATED CHAPTER 11 STATUS REPORT
                                                                  Case 8:18-bk-13311-CB               Doc 417 Filed 08/28/19 Entered 08/28/19 13:19:14                    Desc
                                                                                                       Main Document    Page 7 of 12


                                                                  1                                DECLARATION OF DOUGLAS S. CAVANAUGH

                                                                  2
                                                                                 I, Douglas S. Cavanaugh, hereby declare that the following is true and correct to the best of
                                                                  3
                                                                      my knowledge, information and belief:
                                                                  4
                                                                                 1.       I am a founder and the Chief Executive Officer (“CEO”) of Ruby’s Diner, Inc., a
                                                                  5
                                                                      California corporation, the above-captioned debtor and debtor-in-possession (“RDI”). I have served
                                                                  6
                                                                      in the capacity of CEO since RDI’s incorporation in 1985. I am also a 60% shareholder of RDI.
                                                                  7
                                                                                 2.       On August 28, 2018, Ruby’s SoCal Diners, LLC, a Delaware limited liability
                                                                  8
                                                                      company (“SoCal Diners”); Ruby’s Quality Diners, LLC, a Delaware limited liability company
                                                                  9
                                                                      (“Quality”); Ruby’s Huntington Beach, Ltd., a California limited partnership (“Ruby’s Huntington
                                                                 10
                                                                      Beach”); Ruby’s Laguna Hills, Ltd., a California limited partnership (“Ruby’s Laguna Hills”);
                                                                 11
                                                                      Ruby’s Oceanside, Ltd., a California limited partnership (“Ruby’s Oceanside”); and Ruby’s Palm
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12
                                                                      Springs, Ltd., a California limited partnership (“Ruby’s Palm Springs”) (collectively, the “SoCal
                                        COSTA MESA, CALIFORNIA




                                                                 13
                                          ATTORNEYS AT LAW




                                                                      Debtors”), filed chapter 11 cases.
                                                                 14
                                                                                 3.       On September 5, 2018, RDI filed a related chapter 11 case. RDI and the SoCal
                                                                 15
                                                                      Debtors are referred to herein as the “Debtors.”
                                                                 16
                                                                                 4.       On September 5, 2018, the Court entered an order jointly administering the Debtors’
                                                                 17
                                                                      Cases, with RDI designated as the lead debtor.
                                                                 18
                                                                                 5.       No party has requested the appointment of a trustee or examiner in the Debtors’
                                                                 19
                                                                      cases. On September 19, 2018, the Office of the United States Trustee (the “UST”) appointed an
                                                                 20
                                                                      Official Committee of Unsecured Creditors in the RDI case (the “Committee”). On September 5,
                                                                 21
                                                                      2018, Ruby’s Franchise Systems, Inc., a California corporation (“RFS”), an entity affiliated with the
                                                                 22
                                                                      Debtors through common ownership and control, commenced a separate chapter 11 proceeding.
                                                                 23
                                                                                 6.       I submit this declaration (the “Declaration”) in support of the Debtors’ updated
                                                                 24
                                                                      chapter 11 status report (the “Status Report”) to which this Declaration is appended.5 Except as
                                                                 25
                                                                      otherwise indicated, all statements in this Declaration are based upon my review of the Debtors’
                                                                 26
                                                                      books and records, relevant documents and other information prepared or collected by the Debtors’
                                                                 27

                                                                 28
                                                                      5
                                                                          Capitalized terms not defined herein have the meanings ascribed to them in the Status Report.

                                                                      DOCS_LA#324096.3 76135/001                                 7
                                                                                                                                                  UPDATED CHAPTER 11 STATUS REPORT
                                                                  Case 8:18-bk-13311-CB             Doc 417 Filed 08/28/19 Entered 08/28/19 13:19:14                          Desc
                                                                                                     Main Document    Page 8 of 12


                                                                  1   employees, or my opinion based on my experience with the Debtors’ operations and financial

                                                                  2   condition.

                                                                  3           7.       I believe that the Debtors are in compliance with their duties under sections 521, 1106

                                                                  4   and 1107 of the Bankruptcy Code, and the requirements of Rule 2015(2)(a) and (b) of the Local

                                                                  5   Bankruptcy Rules (the “Local Rules”). I further believe that the Debtors are also in compliance with

                                                                  6   the UST requirements.6

                                                                  7           8.       On August 2, 2019 and August 6, 2019, the Debtors filed their monthly operating

                                                                  8   reports for the accounting period ending July 14, 2019.

                                                                  9           9.       The UST quarterly fees for the quarter ending September 30, 2019 will be paid on or

                                                                 10   before October 31, 2019.7

                                                                 11           10.      Since the Petition Dates, the Debtors have continued to operate their businesses in the
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   ordinary course without material change from their pre-petition operations. The Debtors’ major
                                        COSTA MESA, CALIFORNIA




                                                                 13   assets and liabilities remain substantially the same as described in the Prior Status Reports.
                                          ATTORNEYS AT LAW




                                                                 14           11.      On August 9, 2019, Opus Bank, Pillsbury Winthrop Shaw Pittman LLP, US Foods

                                                                 15   and the Debtors into a fifth stipulation for use of cash collateral (the “Fifth Cash Collateral

                                                                 16   Stipulation”) [Docket No. 407], and on August 19, 2019, the Court entered its order granting the

                                                                 17   Fifth Cash Collateral Stipulation [Docket No. 413].

                                                                 18           12.      Pursuant to an order entered by the Court on March 11, 2019 [Docket No. 280], the

                                                                 19   Debtors’ exclusivity periods were extended to April 25, 2019 and June 24, 2019, respectively. The

                                                                 20   Debtors filed their Plan within the exclusivity period. On June 19, 2019, the Debtors filed a motion

                                                                 21   to further extend the Debtors solicitation deadline (the “Solicitation Motion”) to and including

                                                                 22   October 7, 2019 [Docket No. 390]. A hearing on the Solicitation Motion was held on July 24, 2019

                                                                 23   pursuant to which the Court granted the Solicitation Motion, and on August 1, 2019, the Court

                                                                 24   entered its order extending the solicitation deadline to October 7, 2019 [Docket No. 401].

                                                                 25

                                                                 26   6
                                                                        The Debtors are in the process of preparing their operating reports for the accounting period ending August 11, 2019,
                                                                      and anticipate filing them no later than September 6, 2019.
                                                                 27   7
                                                                        Ruby’s Laguna Hills and the UST are engaged in discussions regarding Ruby’s Laguna Hills’ calculations for its UST
                                                                      quarterly fees for the quarter ending June 30, 2019. Ruby’s Laguna Hills anticipates resolving this issue without need
                                                                 28   for payment of additional UST quarterly fees. However, if the UST determines that Ruby’s Laguna Hills owes additional
                                                                      UST quarterly fees, Ruby’s Laguna Hill will remit payment without delay.

                                                                      DOCS_LA#324096.3 76135/001                              8
                                                                                                                                               UPDATED CHAPTER 11 STATUS REPORT
                                                                  Case 8:18-bk-13311-CB                Doc 417 Filed 08/28/19 Entered 08/28/19 13:19:14                Desc
                                                                                                        Main Document    Page 9 of 12


                                                                  1              13.      Pursuant to an order entered by the Court on April 9, 2019, June 3, 2019 was set as

                                                                  2   the general bar date by which parties who asserted a pre-petition claim against the Debtors were

                                                                  3   required to file a Proof of Claim. The Debtors are in the process of reviewing and analyzing the

                                                                  4   claims asserted against their estates.

                                                                  5              14.      The Debtors are currently involved in pending litigation in multiple courts in

                                                                  6   Southern California. The Debtors have filed notices of stay in those cases, and will continue to

                                                                  7   monitor their status.

                                                                  8              15.      The Debtors are in the process of reviewing potential avoidance actions and do not

                                                                  9   seek a deadline to file such actions at this time.

                                                                 10              16.      On April 24, 2019 the Debtors, together with RFS, filed their Joint Chapter 11 Plan of

                                                                 11   Reorganization (the “Plan”) and their Disclosure Statement Describing Joint Chapter 11 Plan of
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   Reorganization (the “Disclosure Statement”). Objections to the Disclosure Statement were filed by
                                        COSTA MESA, CALIFORNIA




                                                                 13   the UST, Pillsbury Winthrop Shaw Pittman LLP (“Pillsbury”) and Opus Bank, Inc. (“Opus Bank”).
                                          ATTORNEYS AT LAW




                                                                 14              17.      Following a series of mediations8 and settlement negotiations, the Debtors reached

                                                                 15   agreements with Opus Bank, US Foods and the Committee regarding, among other things, the

                                                                 16   treatment of their claims under the Plan.

                                                                 17              18.      A hearing on the Debtors’ Motion for (A) Approval of Disclosure Statement; (II)

                                                                 18   Scheduling of Confirmation Hearing; (III) Approving Form and Manner of Notice of Confirmation

                                                                 19   Hearing; (IV) Establishing Procedures for Solicitation and Tabulation of Votes to Accept or Reject

                                                                 20   Plan; and Procedures for Filing Objection to Confirmation of the Plan is currently scheduled for to

                                                                 21   September 11, 2019.

                                                                 22              19.      The Debtors do not believe that this hearing can go forward as negotiations between

                                                                 23   the Parties and the terms of an amended Plan and Disclosure Statement incorporating the Parties’

                                                                 24   agreements are still in the process of being finalized.

                                                                 25

                                                                 26

                                                                 27

                                                                 28
                                                                      8
                                                                          The UST and Pillsbury did not participate in the second or third mediations.

                                                                      DOCS_LA#324096.3 76135/001                                  9
                                                                                                                                                  UPDATED CHAPTER 11 STATUS REPORT
Case 8:18-bk-13311-CB   Doc 417 Filed 08/28/19 Entered 08/28/19 13:19:14   Desc
                         Main Document    Page 10 of 12
        Case 8:18-bk-13311-CB                   Doc 417 Filed 08/28/19 Entered 08/28/19 13:19:14                                      Desc
                                                 Main Document    Page 11 of 12



                                       PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

650 Town Center Drive, Suite 1500, Costa Mesa, CA 92626


A true and correct copy of the foregoing document entitled: UPDATED CHAPTER 11 STATUS REPORT
DATED AUGUST 28, 2019; DECLARATION OF DOUGLAS S. CAVANAUGH IN SUPPORT THEREOF
will be served or was served (a) on the judge in chamber in the form and manner required by LBR 5005-2(d);
and the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
8/28/2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:


                                                                                          Service information continued on attached page


2. SERVED BY UNITED STATES MAIL:
On 8/28/2019 I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will
be completed no later than 24 hours after the document is filed.



                                                                                          Service information continued on attached page


3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL: Pursuant to
F.R.Civ.P. 5 and/or controlling LBR, on 8/28/2019, I served the following persons and/or entities by personal delivery,
overnight mail service, or (for those who consented in writing to such service method), by facsimile transmission and/or
email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight mail to, the judge
will be completed no later than 24 hours after the document is filed.



                                                                                          Service information continued on attached page




I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 8/28/2019                    Nancy Lockwood                                                  /s/ Nancy Lockwood
 Date                         Printed Name                                                    Signature
          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
DOCS_LA:321156.1 76135/003
        Case 8:18-bk-13311-CB                   Doc 417 Filed 08/28/19 Entered 08/28/19 13:19:14                                      Desc
                                                 Main Document    Page 12 of 12


1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

       George B Blackmar gblackmar@bpslaw.net
       Dustin P Branch branchd@ballardspahr.com, carolod@ballardspahr.com;hubenb@ballardspahr.com
       Aaron Davis aaron.davis@bryancave.com, kat.flaherty@bryancave.com
       Alan J Friedman afriedman@shbllp.com, lgauthier@shbllp.com
       Eric J Fromme efromme@tocounsel.com, lchapman@tocounsel.com;sschuster@tocounsel.com
       Alastair M Gesmundo agesmundo@wcghlaw.com, jmartinez@wcghlaw.com
       Richard H Golubow rgolubow@wcghlaw.com,
        pj@wcghlaw.com;jmartinez@wcghlaw.com;Meir@virtualparalegalservices.com
       Steven T Gubner sgubner@bg.law, ecf@bg.law
       Michael J Hauser michael.hauser@usdoj.gov
       Garrick A Hollander ghollander@wcghlaw.com,
        pj@wcghlaw.com;jmartinez@wcghlaw.com;Meir@virtualparalegalservices.com
       Lillian Jordan ENOTICES@DONLINRECANO.COM, RMAPA@DONLINRECANO.COM
       David S Kupetz dkupetz@sulmeyerlaw.com,
        dperez@sulmeyerlaw.com;dperez@ecf.courtdrive.com;dkupetz@ecf.courtdrive.com
       William N Lobel wlobel@pszjlaw.com, nlockwood@pszjlaw.com;jokeefe@pszjlaw.com;banavim@pszjlaw.com
       Robert S Marticello Rmarticello@swelawfirm.com,
        gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
       Jessica G McKinlay mckinlay.jessica@dorsey.com
       Malcolm D Minnick dminnick@pillsburylaw.com, m.minnick@comcast.net
       Ernie Zachary Park ernie.park@bewleylaw.com
       Valerie Smith claims@recoverycorp.com
       United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
       Matthew S Walker matthew.walker@pillsburylaw.com,
        renee.evans@pillsburylaw.com,docket@pillsburylaw.com
       Corey R Weber ecf@bg.law, cweber@bg.law
       Sharon Z. Weiss sharon.weiss@bclplaw.com, raul.morales@bclplaw.com
       Christopher K.S. Wong christopher.wong@arentfox.com, yvonne.li@arentfox.com

2. SERVED BY U.S. MAIL:

Croudace & Dietrich LLP
2151 Michelson Drive Suite 162
Irvine, CA 92612


3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL:

Via Overnight Mail
The Honorable Catherine E. Bauer
United States Bankruptcy Court
Central District of California/Ronald Reagan Federal Building and Courthouse
411 West Fourth Street, Suite 5165 / Courtesy Bin
Santa Ana, CA 92701-4593




          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
DOCS_LA:321156.1 76135/003
